                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA·
                            WESTERN DIVISION

                                No. 5:20-CR~388-4D
                               -No. /'.5:20-CR-388-5D

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )    ORDER.TO .PARTIALLY
                                         )    UNSEAL INDICTMENT
WESLEY KIMBALL KELLY                     )
CALVIN LAMAR KELLEY                      )


      1Jpon ~oti~n ·of'the United States of Am.e~ica, and for good cause· shown, the

Indictment returned by the Grand Jury for the Eastern Pistrict of North Car_olina o~
                           .         .
August 19, 2020, as to the above-captioned defendants is hereby OR~ERED to be

unsealed.

     · This _J_J_ day of September 2020.




                                         James C. Dever III
                                         UNITED STATES DISTRICT JUDGE·




           Case 5:20-cr-00388-D Document 83 Filed 09/17/20 Page 1 of 1
